EXHIBIT 99 CONTACT:Thor Erickson – Investor Relations(770) 989-3110 Laura Brightwell – Media Relations(770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS THIRD-QUARTER 2008 RESULTS · Excluding certain items, comparable third quarter EPS totals 46cents reflecting the impact of continued weakness in North America, growth in Europe and favorable tax rates. · CCE continues to accelerate work to create fundamental changes in its North American operations through its own business review and in conjunction with The Coca-Cola Company. · CCE now expects full-year 2008 diluted earnings per share in a range of $1.25 to $1.29, excluding items affecting comparability and including expected currency impact and reduced funding from The Coca-Cola Company. ATLANTA, October 23, 2008 – Coca-Cola Enterprises (NYSE: CCE) today reported third-quarter 2008 net income of $214 million, or 44 cents per diluted common share. Excluding items affecting comparability, third-quarter 2008 net income was $226 million or 46 cents per diluted common share. The following table provides a reconciliation of reported and comparable earnings per diluted share: Page 2 of 15 Third Quarter First Nine Months 2008 2007 2008 2007 Reported (GAAP) $ 0.44 $ 0.55 $ (6.07 ) $ 1.14 Restructuring Charges 0.01 0.04 0.08 0.12 Franchise Impairment Charge - - 7.07 - Gain on Asset Sale - (0.03 ) - (0.03 ) Legal Settlement Accrual Reversal - - - (0.01 ) Debt Extinguishment Costs - - - 0.01 Loss on Equity Securities - - - 0.02 Gain on Termination of Distribution Agreement - (0.02 ) - (0.02 ) Net Tax Items 0.01 (0.10 ) 0.02 (0.12 ) Comparable Net Earnings Per Diluted Common Share(a) $ 0.46 $ 0.44 $ 1.10 $ 1.11 (a)This non-GAAP financial information is provided to allow investors to more clearly evaluate operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. The key factors influencing third quarter results include the marketplace impact of a continued difficult North American economic environment including declines in higher margin 20-ounce packages, continued growth in Europe, increased fuel costs, and the mark-to-market impact of fuel hedges. As a result, reported operating income declined 4½ percent in the third quarter, and comparable operating income declined 2 percent. Currency translationcontributed approximately 1 cent to third quarter EPS results. “Our performance remains below our expectations as we work through a combination of significant marketplace challenges, including a weakened North American economic environment, changing consumer purchasing patterns, and the impact of volatile fuel costs,” said John F. Brock, chairman and chief executive officer. “We continue to move forward with the fundamental business review that we announced at the end of the second quarter, seeking solutions to structural issues in our business as we work to renew profit growth as soon as possible.We look forward to sharing additional details of our review and its benefits with investors in December. Page 3 of 15 “We are taking the necessary steps within our Global Operating Framework to achieve the higher levels of performance we believe CCE can deliver,” Mr. Brock said. “A key example is our recent agreement for distribution of Monster energy drinks, theleading U.S.brand by volume in this growth category. This agreement demonstrates solid progress against our framework’s first strategic objective – grow the value of our brands.” Third quarter consolidated physical case bottle and can volume increased 2½ percent, net pricing per case grew 3½ percent, and cost of sales per case increased 6 percent. Both pricing and cost of sales results exclude the effects of currency translations. Pages 11 through 15 of this release provide a reconciliation of reported and comparable operating results. THIRD QUARTER PERFORMANCE In the third quarter, North American volume increased 1½ percent, benefiting from the addition of glacéau, Fuze, and Campbell’s brands, and growth in key sparkling beverage brands, including Coca-Cola classic, Coca-Cola Zero, and Sprite. Net pricing per case grew 3½ percent and cost of sales per case increased 7½ percent. Both pricing and costs were affected by the mix impact of increased sales of higher cost purchased finished goods, while growth in costs was also driven by higher commodity costs. Comparable operating expenses grew 5 percent primarily reflecting increases in fuel costs and the mark-to-market impact of fuel hedging. “North American volume growth was strengthened by promotional activity planned prior to our decision to implement a September price increase,” Mr. Page 4 of 15 Brock said. “This price increase was a key first step in our work to maintain margins and cover the impact of increasing costs in our business and seek ways to return to profit growth as soon as possible. “Though this increase will limit our volume performance for the near term, it is essential for two reasons. First, we must respond to the ongoing high cost environment that we face as commodity cost increases remain well above historical levels and continue to contribute to margin erosion,” Mr. Brock said. “Second, we believe the long-term health of our company demands that we strengthen profitability at all levels of the company, including the lower-margin future consumption segment.” Total European volume in the third quarter grew 5½ percent, benefiting from strong marketplace execution and hurdling a prior year weather-related decline of 3 percent. This improvement includes mid single-digit growth in Great Britain, driven by a 7½ percent increase in our trademark Coca-Cola brands, and 6 percent growth in continental Europe. On the continent, volume reflects strength in our core Coca-Cola trademark brands and solid improvement in France as we recover from a second quarter 2008 labor disruption. Net pricing per case grew 2½ percent and European cost of sales per case grew at a rate of 2 percent. “We continue to achieve important progress in Europe with strong marketplace execution, the benefits of our three-cola strategy, and the success of initiatives to drive improved efficiency and effectiveness,” Mr. Brock said. “Through the third quarter, performance remains in-line with our expectations, Page 5 of 15 though we continue to monitor the marketplace and overall economic indicators closely.” FINANCIAL OUTLOOK Management now expects comparable 2008 earnings per diluted common share in a range of $1.25 to $1.29 and a decrease in full year operating income of approximately 10 percent. This reflects low double-digit operating income growth in Europe and a decline in North America in a low 20 percent range. The company expects full year free cash flow from operations less capital spending of approximately $600 million, with capital spending of approximately $1 billion. The comparable effective tax rate for 2008 is expected to be approximately 24 percent to 25 percent. This revised guidance excludes items affecting comparability, excludes the fourth quarter impact of mark-to-market fuel hedging, and includes expected currency translation impact. It also includes a $35 million reduction in funding from The Coca-Cola Company and a high single-digit increase in North America concentrate costs, actions that will significantly impact fourth quarter results. “We are working with The Coca-Cola Company on ways to revitalize primary areas of our North American business,” Mr. Brock said. “We anticipate achieving mutually beneficial solutions to key issues as we develop long-range plans that will restore growth to North America and drive meaningful benefit to CCE shareowners.” Page 6 of 15 CONFERENCE CALL CCE will host a conference call with analysts and investors today at 10:00 a.m. EDT. The call can be accessed through the company’s web site at www.cokecce.com. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment.CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands.For more information about our Company, please visit our website atwww.cokecce.com. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission, including our most recent annual report on Form 10-K and subsequent SEC filings. # # # Page 7 of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) Third Quarter 2008(a) 2007(b) Change Net Operating Revenues $ 5,743 $ 5,405 6.5 % Cost of Sales 3,627 3,342 8.5 % Gross Profit 2,116 2,063 2.5 % Selling, Delivery, and Administrative Expenses 1,686 1,613 4.5 % Operating Income 430 450 Interest Expense, Net 144 155 Other Nonoperating (Expense) Income, Net (11 ) 9 Income Before Income Taxes 275 304 Income Tax Expense 61 36 Net Income $ 214 $ 268 Basic Weighted Average Common Shares Outstanding 485 481 Basic Net Earnings Per Share(c) $ 0.44 $ 0.56 Diluted Weighted Average Common Shares Outstanding 488 488 Diluted Net Earnings Per Share(c) $ 0.44 $ 0.55 (a)Third-quarter 2008 net income includes net unfavorable items totaling $12 million, or 2 cents per diluted common share. See page 11 of this earnings release for a list of these items. (b)Third-quarter 2007 net income includes net favorable items totaling $55 million, or 11 cents per diluted common share.See page 11 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 8 of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Nine Months 2008(a) 2007(b) Change Net Operating Revenues $ 16,570 $ 15,637 6 % Cost of Sales 10,466 9,656 8.5 % Gross Profit 6,104 5,981 2 % Selling, Delivery, and Administrative Expenses 5,015 4,820 4 % Franchise Impairment Charge 5,279 - Operating (Loss) Income (4,190 ) 1,161 Interest Expense, Net 434 467 Other Nonoperating Expense, Net (8 ) (3 ) (Loss) Income Before Income Taxes (4,632 ) 691 Income Tax (Benefit) Expense (1,688 ) 138 Net (Loss) Income $ (2,944 ) $ 553 Basic Weighted Average Common Shares Outstanding 485 480 Basic Net (Loss) Earnings Per Share(c) $ (6.07 ) $ 1.15 Diluted Weighted Average Common Shares Outstanding 485 485 Diluted Net (Loss) Earnings Per Share(c) $ (6.07 ) $ 1.14 (a)First nine months of 2008 net loss includes net unfavorable items totaling $3.5 billion, or $7.17 per common share.See page 12 of this earnings release for a list of these items. (b)First nine months of 2007 net income includes net favorable items totaling $16 million, or 3 cents per diluted commonshare.See page 12 of this earnings release for a list of these items. (c)Per share data calculated prior to rounding to millions. Page 9 of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) September 26, December 31, 2008 2007 ASSETS Current: Cash and cash equivalents $ 383 $ 170 Trade accounts receivable, net 2,509 2,217 Amounts receivable from The Coca-Cola Company 179 144 Inventories 1,092 924 Current deferred income tax assets 159 206 Prepaid expenses and other current assets 458 431 Total Current Assets 4,780 4,092 Property, plant, and equipment, net 6,510 6,762 Goodwill 604 606 Franchise license intangible assets, net 6,254 11,767 Other noncurrent assets, net 890 819 $ 19,038 $ 24,046 LIABILITIES AND SHAREOWNERS’ EQUITY Current: Accounts payable and accrued expenses $ 2,927 $ 2,924 Amounts payable to The Coca-Cola Company 425 369 Deferred cash receipts from The Coca-Cola Company 41 48 Current portion of debt 2,888 2,002 Total Current Liabilities 6,281 5,343 Debt, less current portion 6,504 7,391 Other long-term obligations 1,377 1,309 Deferred cash receipts from The Coca-Cola Company, less current 84 124 Long-term deferred income tax liabilities 2,265 4,190 Shareowners’ equity 2,527 5,689 $ 19,038 $ 24,046 Page 10of 15 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; In Millions) Nine Months Ended September 26, September 28, 2008 2007 Cash Flows From Operating Activities Net (loss) income $ (2,944 ) $ 553 Adjustments to reconcile net (loss) income to net cash derived from operating activities: Depreciation and amortization 787 784 Franchise impairment charge 5,279 - Share-based compensation expense 33 28 Deferred funding income from The Coca-Cola Company, net of cash received (47 ) (49 ) Deferred income tax expense (1,804 ) 45 Pension and other postretirement expense less than contributions (8 ) (47 ) Net changes in assets and liabilites, net of acquisition amounts (335 ) (368 ) Net cash derived from operating activities 961 946 Cash Flows From Investing Activities Capital asset investments (745 ) (633 ) Capital asset disposals 7 56 Other investing activities (4 ) (9 ) Net cash used in investing activities (742 ) (586 ) Cash Flows From Financing Activities Decrease in commercial paper, net (247 ) (328 ) Issuances of debt 1,090 1,354 Payments on debt (761 ) (1,458 ) Dividend payments on common stock (102 ) (87 ) Exercise of employee share options 18 88 Other financing activities 2 12 Net cash used in financing activities - (419 ) Net effect of exchange rate changes on cash and cash equivalents (6 ) 5 Net Change In Cash and Cash Equivalents 213 (54 ) Cash and Cash Equivalents at Beginning of Period 170 184 Cash and Cash Equivalents at End of Period $ 383 $ 130 Page 11 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) Third-Quarter 2008 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Gain on Termination of Distribution Agreement Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,743 $ - $ - $ - $ - $ 5,743 Cost of Sales 3,627 - 3,627 Gross Profit 2,116 - 2,116 Selling, Delivery, and Administrative Expenses 1,686 (19 ) - - - 1,667 Operating Income 430 19 - - - 449 Interest Expense, Net 144 - 144 Other Nonoperating Expense, Net (11 ) - (11 ) Income Before Income Taxes 275 19 - - - 294 Income Tax Expense 61 11 - - (4 ) 68 Net Income $ 214 $ 8 $ - $ - $ 4 $ 226 Diluted Net Earnings Per Common Share $ 0.44 $ 0.01 $ - $ - $ 0.01 $ 0.46 Reconciliation of Income(a) Third-Quarter 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Gain on Asset Sale Gain on Termination of Distribution Agreement Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 5,405 $ - $ - $ - $ - $ 5,405 Cost of Sales 3,342 - 3,342 Gross Profit 2,063 - 2,063 Selling, Delivery, and Administrative Expenses 1,613 (28 ) 20 - - 1,605 Operating Income 450 28 (20 ) - - 458 Interest Expense, Net 155 - 155 Other Nonoperating Income, Net 9 - - (12 ) - (3 ) Income Before Income Taxes 304 28 (20 ) (12 ) - 300 Income Tax Expense 36 10 (6 ) (4 ) 51 87 Net Income $ 268 $ 18 $ (14 ) $ (8 ) $ (51 ) $ 213 Diluted Net Earnings Per Common Share $ 0.55 $ 0.04 $ (0.03 ) $ (0.02 ) $ (0.10 ) $ 0.44 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 12 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Reconciliation of Income(a) First Nine-Months 2008 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Legal Settlement Accrual Reversal Gain on Asset Sale Debt Extinguishment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 16,570 $ - $ - $ - $ - $ - $ - $ - $ - $ 16,570 Cost of Sales 10,466 - 10,466 Gross Profit 6,104 - 6,104 Selling, Delivery, and Administrative Expenses 5,015 (68 ) - 4,947 Franchise Impairment Charge 5,279 - (5,279 ) - Operating (Loss) Income (4,190 ) 68 5,279 - 1,157 Interest Expense, Net 434 - 434 Other Nonoperating Expense, Net (8 ) - (8 ) (Loss) Income Before Income Taxes (4,632 ) 68 5,279 - 715 Income Tax (Benefit) Expense (1,688 ) 27 1,847 - (11 ) 175 Net (Loss) Income $ (2,944 ) $ 41 $ 3,432 $ - $ - $ - $ - $ - $ 11 $ 540 Diluted Net (Loss) Earnings Per Common Share $ (6.07 ) $ 0.08 $ 7.07 $ - $ - $ - $ - $ - $ 0.02 $ 1.10 Reconciliation of Income(a) First Nine-Months 2007 Items Impacting Comparability Reported (GAAP) Restructuring Charges Franchise Impairment Charge Legal Settlement Accrual Reversal Gain on Asset Sale Debt Extinguishment Cost Loss on Equity Securities Gain on Termination of Distribution Agreement Net Tax Items Comparable (non-GAAP) Net Operating Revenues $ 15,637 $ - $ - $ - $ - $ - $ - $ - $ - $ 15,637 Cost of Sales 9,656 - 9,656 Gross Profit 5,981 - 5,981 Selling, Delivery, and Administrative Expenses 4,820 (89 ) - 8 20 - 4,759 Operating Income 1,161 89 - (8 ) (20 ) - 1,222 Interest Expense, Net 467 - - 5 - (5 ) - - - 467 Other Nonoperating Expense, Net (3 ) - 14 (12 ) - (1 ) Income Before Income Taxes 691 89 - (13 ) (20 ) 5 14 (12 ) - 754 Income Tax Expense 138 32 - (5 ) (6 ) 2 4 (4 ) 56 217 Net Income $ 553 $ 57 $ - $ (8 ) $ (14 ) $ 3 $ 10 $ (8 ) $ (56 ) $ 537 Diluted Net Earnings Per Common Share $ 1.14 $ 0.12 $ - $ (0.01 ) $ (0.03 ) $ 0.01 $ 0.02 $ (0.02 ) $ (0.12 ) $ 1.11 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends. Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 13 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) Third-Quarter 2008 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Comparable (non-GAAP) North America $ 273 $ (5 ) $ - $ 268 Europe 265 4 - 269 Corporate (108 ) 20 - (88 ) Operating Income $ 430 $ 19 $ - $ 449 Third-Quarter 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Gain on Asset Sale Comparable (non-GAAP) North America $ 344 $ 19 $ (20 ) $ 343 Europe 215 3 - 218 Corporate (109 ) 6 - (103 ) Operating Income $ 450 $ 28 $ (20 ) $ 458 Third Quarter Segment Revenue 2008 2007 North America $ 3,983 $ 3,813 Europe 1,760 1,592 Net Operating Revenues $ 5,743 $ 5,405 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 14 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited; In millions, except per share data which is calculated prior to rounding) First Nine-Months 2008 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Gain on Asset Sale Legal Settlement Accrual Reversal Comparable (non-GAAP) North America $ (4,568 ) $ 30 $ 5,279 $ - $ - $ 741 Europe 723 9 - - - 732 Corporate (345 ) 29 - - - (316 ) Operating (Loss) Income $ (4,190 ) $ 68 $ 5,279 $ - $ - $ 1,157 First Nine-Months 2007 Items Impacting Comparability Reconciliation of Segment Income(a) Reported (GAAP) Restructuring Charges Franchise Impairment Charge Gain on Asset Sale Legal Settlement Accrual Reversal Comparable (non-GAAP) North America $ 881 $ 68 $ - $ (20 ) $ - $ 929 Europe 607 8 - - - 615 Corporate (327 ) 13 - - (8 ) (322 ) Operating Income $ 1,161 $ 89 $ - $ (20 ) $ (8 ) $ 1,222 First Nine Months Segment Revenue 2008 2007 North America $ 11,372 $ 10,979 Europe 5,198 4,658 Net Operating Revenues $ 16,570 $ 15,637 (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of our ongoing results. Page 15 of 15 COCA-COLA ENTERPRISES INC. RECONCILIATION OF NON-GAAP MEASURES Third-Quarter 2008 Change Versus Third-Quarter 2007 First Nine-Months 2008 Change Versus First Nine-Months 2007 North America Europe Consolidated North America Europe Consolidated Net Revenues Per Case Change in Net Revenues per Case 3.0 % 5.0 % 3.5 % 4.0 % 8.5 % 5.5 % Impact of Excluding Post Mix, Non-Trade, and Other 0.5 % 0.0 % 0.5 % 0.5 % 0.5 % 0.5 % Bottle and Can Net Pricing Per Case(a) 3.5 % 5.0 % 4.0 % 4.5 % 9.0 % 6.0 % Impact of Currency Exchange Rate Changes 0.0 % (2.5)% (0.5)% (0.5)% (7.0)% (2.5)% Currency-Neutral Bottle and Can Net Pricing per Case(b) 3.5 % 2.5 % 3.5 % 4.0 % 2.0 % 3.5 % Cost of Sales Per Case Change in Cost of Sales per Case 6.5 % 4.5 % 6.0 % 7.0 % 8.5 % 8.0 % Impact of Excluding Bottle and Can Marketing Credits and Jumpstart Funding (0.5)% 0.0 % 0.0 % 0.0 % 0.0 % 0.0 % Impact of Excluding Post Mix, Non-Trade, and Other 1.5 % 0.5 % 1.0 % 2.0 % 0.5 % 1.0 % Bottle and Can Cost of Sales Per Case(c) 7.5 % 5.0 % 7.0 % 9.0 % 9.0 % 9.0 % Impact of Currency Exchange Rate Changes 0.0 % (3.0)% (1.0)% (1.0)% (7.0)% (3.0)% Currency-Neutral Bottle and Can Cost of Sales per Case(b) 7.5 % 2.0 % 6.0 % 8.0 % 2.0 % 6.0 % Physical Case Bottle and Can Volume Change in Volume 1.5 % 5.5 % 2.5 % (0.5)% 3.0 % 0.5 % Impact of Selling Day Shift n/a n/a n/a 0.5 % 0.5 % 0.5 % Comparable Bottle and Can Volume(d) 1.5 % 5.5 % 2.5 % 0.0 % 3.5 % 1.0 % First Nine Months Reconciliation of Free Cash Flow (e) 2008 2007 Full-Year 2008Forecast Net Cash From Operating Activities $ 961 $ 946 $ 1,600 Approx Less: Capital Asset Investments (745 ) (633 ) (1,015 ) Approx Add: Capital Asset Disposals 7 56 15 Approx Free Cash Flow $ 223 $ 369 Approx $600 September 26, December 31, Reconciliation of Net Debt (f) 2008 2007 Current Portion of Debt $ 2,888 $ 2,002 Debt, Less Current Portion 6,504 7,391 Less: Cash and Cash Equivalents (383 ) (170 ) Net Debt $ 9,009 $ 9,223 Full-Year 2008 Items Impacted Diluted Earnings Per Common Share Forecast Restructuring Charges (estimate) $ 0.12 to 0.15 Franchise Impairment Charge 7.07 Net Unfavorable Tax Items 0.02 Total Items Impacted Diluted Earnings Per Common Share $ 7.21 to 7.24 (a) The non-GAAP financial measure "Bottle and Can Net Pricing per Case" is used to more clearly evaluate bottle and can pricing trends in the marketplace.The measure excludes the impact of fountain gallon volume and other items that are not directly associated with bottle and can pricing in the retail environment.Our bottle and can sales accounted for approximately 91 percent of our net revenue during the first nine months of 2008. (b) The non-GAAP financial measures "Currency-Neutral Bottle and Can Net Pricing per Case" and "Currency-Neutral Bottle and Can Cost of Sales per Case" are used to separate the impact of currency exchange rate changes on our operations. (c) The non-GAAP financial measure "Bottle and Can Cost of Sales per Case" is used to more clearly evaluate cost trends for bottle and can products.The measure excludes the impact of fountain ingredient costs as well as marketing credits and Jumpstart funding, and allows investors to gain an understanding of the change in bottle and can ingredient and packaging costs. (d) "Comparable Bottle and Can Volume" excludes the impact of changes in the number of selling days between periods.The measure is used to analyze the performance of our business on a constant period basis. There was one less selling day in the first nine months of 2008 versus the first nine months of 2007. There were the same number of selling days in the third quarter of 2008 versus the third quarter of 2007. (e) The non-GAAP measure "Free Cash Flow" is provided to focus management and investors on the cash available for debt reduction, dividend distributions, share repurchase, and acquisition opportunities. (f) The non-GAAP measure "Net Debt" is used to more clearly evaluate our capital structure and leverage.
